oO eo SN DN OH B&B WD HN —

aon DN A SF WD NH KH SD 0 DoH ND DH A BP W PB wR OC

WRIGHT, FINLAY & ZAK, LLP

R. Samuel Ehlers, Esq.

Nevada Bar No. 9313

Ramir M. Hernandez, Esq.

Nevada Bar No. 13146

7785 W. Sahara Avenue, Suite 200
Las Vegas, Nevada 89117

(702) 475-7964; Fax: (702) 946-1345
rherandez@wrightlegal.net

Attorneys for Defendant, Select Portfolio Servicing, Inc.

  

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
MIRA PEEBLES, Case No.: 2:19-cv-01746-RFB-VCF
Plaintiffs,
vs. JOINT MOTION TO EXTEND
DEADLINE TO RESPOND TO
SELECT PORTFOLIO SERVICING, INC.; PLAINTIFF’S COMPLAINT

AMERICAN HONDA FINANCE CORP,;
EQUIFAX INFORMATION SERVICES LLC;
AND TRANSUNION LLC, () CDE

Defendants.

 

Plaintiff, Mira Peebles (“Plaintiff”), and Defendant, Select Portfolio Servicing, Inc]
(“SPS”) (collectively the “Parties”), by and through their counsel of record, hereby stipulate and
agree as follows:

On October 1, 2019, Plaintiff filed her Complaint [ECF No. 1]. SPS was served with
Plaintiff's Complaint on October 9, 2019. As such, SPS’ deadline to respond to the Complaint is
October 30, 2019. The Parties have discussed extending the deadline for SPS to respond to
Plaintiffs Complaint by an additional two weeks to allow for better investigation of the
allegations against SPS.

WHEREAS, the Parties hereby stipulate and agree to extend the deadline for SPS to file
its responsive pleading to Plaintiff's Complaint to November 13, 2019.

This is the first stipulation for extension of time for SPS to file its responsive pleading,

The extension is requested in good faith and is not for purposes of delay or prejudice to any other

Page | of 2

 

 

 

 
So Oo ND A BR WY HN =

N N NY NY NY N DN DY Nw ee ee we eRe oe Oe
“oN DN HW FF YW NH =F SOD wM na DW BHD DH = GS

party.

As part of this stipulation, SPS agrees to participate in any Rule 26(f) conference that

occurs during the pendency of this extension.

DATED this 30" day of October, 2019.

WRIGHT, FINLAY & ZAK, LLP

/s/ Ramir M. Hernandez, Esq.

R. Samuel Ehlers, Esq.

Nevada Bar No. 9313

Ramir M. Hernandez, Esq.

Nevada Bar No. 13146

77185 W. Sahara Ave., Suite 200

Las Vegas, NV 89117

Attorneys for Defendant, Select Portfolio
Servicing, Inc.

KNEPPER & CLARK LLC

/s/ Shaina R. Plaksin, Esq.

Matthew I. Knepper, Esq.

Nevada Bar No. 12796

Miles N. Clark, Esq.

Nevada Bar No. 13848

Shaina R. Plaksin, Esq.

Nevada Bar No. 13935

10040 W. Cheyenne Ave., Suite 170-109
Las Vegas, NV 89129

Attorneys for Plaintiff, Mira Peebles

IT IS SO ORDERED:

  

 

UNITED STATES MAGISTRATE JUDGE

 

DATED: LDI3t | (4
CAM FERENBACH

U.S. MAGISTRATE JUDGE

Page 2 of 2

 

 

 

 
